 



Exhibit 10.8
AMENDMENT NO. 1
TO THE
RETIREMENT BENEFIT AGREEMENT
FOR
DAVID F. SMITH
          This Amendment No. 1 (the “Amendment”) is made as of September 8,
2005, by and between National Fuel Gas Company, a New Jersey corporation
(“National”), National Fuel Gas Distribution Corporation, a New York corporation
(“Distribution” and, together with National and each of National’s wholly owned
subsidiaries, the “Company”), and David F. Smith (the “Executive”).
          WHEREAS, the Company and Executive are parties to the Retirement
Benefit Agreement For David F. Smith, dated as of September 22, 2003 (the
“Retirement Agreement”); and
          WHEREAS, the Company and Executive desire to amend the Retirement
Agreement in order to ensure compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the guidance
promulgated thereunder, by providing that any amounts that could become payable
to the Executive pursuant to the terms and conditions of the Retirement
Agreement shall in no event be paid to him prior to the six month anniversary of
his termination of employment.
          NOW, THEREFORE, in consideration of the mutual covenants contained
therein and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS
Section 1.1. Amendment to Section 2(b)(ii). Section 2(b)(ii) of the Retirement
Agreement is hereby deleted in its entirety and amended to read as follows:
     “(ii) Payment of Additional Retirement Benefit. If the Executive has not
attained age 55 at the time of termination of employment, the additional benefit
under this Agreement will be payable (1) under Section 2(b)(ii)(A) through
August 1, 2008, and (2) under Section 2(b)(ii)(B) commencing on September 1,
2008. If the Executive has attained age 55 at the time of termination of
employment, the additional benefit under this Agreement will be payable solely
under Section 2(b)(ii)(B) commencing on the later of the first day of the first
month following the six month anniversary of such termination and September 1,
2008:
          (A) Payments Prior to Age 55. An amount equal to 1/12 of the
Contractual Benefit Base will be paid to the Executive on the first day of each
month commencing on or after the six month anniversary of his termination of
employment and ending on (and including) August 1, 2008. In addition, any
amounts that would have otherwise been payable to the Executive under this
Section 2(b)(ii)(A) had the payments hereunder

 



--------------------------------------------------------------------------------



 




commenced on the first day of the first month following the Executive’s
termination of employment shall be paid to the Executive in a single lump sum on
the first day of the first month commencing on or after the six month
anniversary of the Executive’s termination of employment (without regard to
whether such date falls after August 1, 2008). If the Executive dies before
receiving all of the payments provided for under the preceding two sentences,
and his Wife survives him, then without regard to whether his death falls prior
to the six month anniversary of his termination of employment, his Wife shall
receive (x) commencing on the first day of the first month following the
Executive’s death, any remaining monthly payments and (y) as soon as practicable
following the Executive’s death, any lump sum payment described in the preceding
sentence; provided that the Executive’s Wife shall only be entitled to receive a
pro-rata portion of such lump sum amount, if any, based on the total number of
days that had elapsed between the Executive’s termination of employment and the
date of his death.
          (B) Payments After Age 55. The monthly benefit amount will be equal to
1/12 of the Contractual Benefit Base less the sum of (I) the Retirement Plan
Benefit, (II) the ERP Tophat Benefit and (III) the ERP Supplemental Benefit (all
expressed as a single life annuity for the Executive (the “Monthly Benefit”))
beginning on the later of the first day of the first month following the six
month anniversary of the Executive’s termination of employment and September 1,
2008, and will be payable as follows:
(i) If the Executive is not married to his Wife on the date benefit payments
begin under this Section 2(b)(ii)(B), an amount equal to the Monthly Benefit
will be paid to the Executive commencing on the later of the first day of the
first month following the six month anniversary of the Executive’s termination
of employment and September 1, 2008, and continuing each month through the month
that contains his date of death.
(ii) If the Executive is married to his Wife on the date benefits begin under
this Section 2(b)(ii)(B), the Monthly Benefit will be paid in the form of a
joint and 50% survivor annuity, with the 50% survivor benefit payable to his
Wife, if she survives him. The amount to be paid each month will be such that it
is actuarially equivalent, using the actuarial equivalence factors then used
under the Retirement Plan, to the benefit that would be payable to the Executive
if he was unmarried. For the avoidance of doubt, if the Executive dies after
termination of employment but prior to the date that benefits first become
payable under this Section 2(b)(II)(B)(ii), and Executive was married to his
Wife at the time of his death, the Executive’s Wife shall be entitled to receive
on the later of the date of the Executive’s death and September 1, 2008 (x) the
50% survivor benefit described above and (y) a pro-rata portion of the lump sum
amount that the Executive would have become entitled to receive pursuant to
Section 2(b)(II)(B)(iii) below, if any, based on the total number of days that
had elapsed between the Executive’s termination of employment and the date of
his death.
(iii) In addition to any other amounts payable to the Executive under Section
2(b)(ii)(B) hereof, any amounts that would have otherwise been

2



--------------------------------------------------------------------------------



 



payable to the Executive under Section 2(b)(ii)(B) had the payments hereunder
commenced on the later of September 1, 2008 or the first day of the month
following Executive’s termination of employment shall be paid to the Executive
in a single lump sum on the day that the first Monthly Benefit is actually
payable to him under Section 2(b)(ii)(B).
(C) End of Payments. For the avoidance of doubt, no payments will be made under
this Agreement after the death of the later to die of the Executive and his
Wife.”
Section 1.2 Amendment to Section 11. Section 11 of the Retirement Agreement is
hereby amended by adding the following sentence to the end thereof:
          “For the avoidance of doubt, all amounts payable hereunder are
intended to comply with Section 409A of the Code and no party hereto shall take
any action under this Agreement which would result in the imposition of an
additional tax under Section 409A of the Code on the Executive.”
ARTICLE II
ADDITIONAL PROVISIONS
          Section 2.1 Entire Agreement. This Amendment, together with the
Retirement Agreement, constitutes the entire agreement between the parties
hereto with respect thereto. Except as expressly amended hereby, the Retirement
Agreement shall remain in full force and effect.
          Section 2.2 Counterparts. This Amendment may be executed in one or
more counterparts that, together, shall constitute one and the same Amendment.
Signature Page Follows

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Retirement Agreement as of the first date written above.

                  NATIONAL FUEL GAS COMPANY    
 
           
 
  By:   /s/ P. C. Ackerman    
 
           
 
  Name:   P. C. Ackerman    
 
  Title:   Chairman of the Board,    
 
      President & Chief Executive    
 
      Officer    
 
                NATIONAL FUEL GAS
DISTRIBUTION CORPORATION    
 
           
 
  By:   /s/ P. C. Ackerman    
 
           
 
  Name:   P. C. Ackerman    
 
  Title:   Chairman of the Board    
 
                EXECUTIVE    
 
                /s/ David F. Smith                   DAVID F. SMITH    

4